EXAMINER’S COMMENT / AMENDMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Examiner’s Comment 
The objections to claims 3 and 14 for improper dependence and the rejections of claims 1 and 18 under 35 USC § 112 are withdrawn in view of the amendments filed 28 February 2022. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in telephone interviews with Ann Cannoni on Tuesday, 15 March 2022 and Wednesday, 03 August 2022. 
Claims 1 and 18 are amended as follows. [[Deletions are in double brackets]] and additions are underlined. Ellipsis … designates unchanged portions of claims which have been omitted for brevity.

Claim 1 (amended in part) “… (b) a bladder catheter comprising a distal portion comprising a retention portion configured to retain the distal portion [[for insertion]] within the bladder and a proximal portion configured to transmit negative pressure into the [[kidney]] bladder and / or the ureteral catheter, which in turn causes fluid from the kidney to be drawn into and through the ureteral catheter to the bladder catheter, then [[from the bladder]] through the bladder catheter, and then outside of the body.”  

Claim 18 (amended in part) “… (b) at least one disposable bladder catheter comprising a distal portion comprising a retention portion configured to retain the distal portion [[for insertion]] within the bladder and a proximal portion configured to transmit negative pressure into the [[kidney]] bladder and / or the ureteral catheter, which in turn causes fluid from the kidney to be drawn into and through the ureteral catheter to the bladder catheter, then [[from the bladder]] through the bladder catheter, and then outside of the body [[.]] ; 
instructions for …” 

Terminal Disclaimer
The terminal disclaimer filed on 28 February 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the following patents has been reviewed and is accepted.  The terminal disclaimer has been recorded. 
Table 1: patents cited on terminal disclaimer 
Serial number
First named inventor 
Patent 
16/257791
Erbey, II; John R. et al.
US 10426919 B2
16/205987
Erbey, II; John R. et al.
US 10493232 B2
15/879770
Erbey, II; John R. et al.
US 11040180 B2
15/411884
Erbey, II; John R. et al.
US 10512713 B2
15/214955
Erbey, II; John R. et al.
US 10307564 B2
16/012233
Erbey, II; John R. et al.
US 10918825 B2
16/036971
Erbey, II; John R. et al.
US 11077284 B2





Allowable Claims
Claims 1-21 are allowed.
Reasons for Allowance
All references on the IDS filed 01 September 2022 have been considered. 
Li; Changqing et al. (US 20090024091 A1), the closest art of record, discloses a catheter having an internal bolster (¶ [0002], [0016], [0037] Catheter 13; ¶ [0038], when at rest, bolster 15 may have a coiled or spiral shape that lies in a plane generally perpendicular to the longitudinal axis of catheter 13). 
However, Li does not configure the catheter for use in a kidney or ureter and instead configures it to deploy in a patient’s stomach (¶ [0041], For illustrative purposes, catheter assembly 11 is herein shown as an initial placement PEG device being implanted in the stomach of a patient). 
Although Li suggests to place the catheter in other body regions, Li describes these other regions only generally, without naming specific locations (¶ [0041], it is to be understood that catheter assembly 11 … may be implanted in the stomach of a patient or at other locations within a patient where the delivery and/or drainage of fluids is desirable). 
Li is also silent whether the stent is compatible with negative pressure and instead describes delivering fluid (¶ [0037], longitudinal bore 23 may be used to convey fluids, such as food and/or medications, to a patient in need thereof); or passive drainage (¶ [0041], catheter assembly 11 may be implanted in the stomach of a patient or at other locations within a patient where the delivery and/or drainage of fluids is desirable). 
Also cited on the recent IDS, Olympus (Quadra-Coil | Olympus America | Medical, www.medical.olympusamerica.com, accessed 31 Aug 2022) describes a coated ureteral catheter (p. 1 of 2, image near upper right side of the Olympus Quadra-Coil Multi-Length ureteral stent). 
However, Olympus lacks a filing date and was accessed 31 August 2022, after the effective filling date of the present application 25 January 2018. 
 Also, Olympus lacks a bladder catheter and at most discloses a ureteral catheter. Olympus is silent whether the catheter is compatible with negative pressure, and instead suggests that it is configured only for passive drainage. 

All references on the IDS filed 18 July 2022 have been considered. 
Kear, Jason W. (US 20040019358 A1) the closest art of record, describes a stone retrieval suction device (¶ [0003], [0044], [0045] FIGS. 1A and 1B … device 100), comprising: 
a ureteral catheter (¶ [0045], device 100), comprising: 
a distal portion configured for insertion within the kidney, renal pelvis, and/or ureter (¶ [0045], elongated member 102 which defines a suction passageway 110 … the distal portion 106 can also include a tapered tip 112 which is used to contact the object); and 
a proximal portion configured to transmit negative pressure into the kidney  (¶ [0048] The vacuum source 212 provides suction through the suction passageway 110; ¶ [0051], Eventually, the kidney stone 504 makes contact with the tapered tip 112 and is held in contact with the tapered tip 112 by the continuous suction through the suction passageway 110).
However, Kear lacks a bladder catheter having a distal portion comprising a retention portion configured to retain the distal portion within the bladder. Instead, Kear configures the catheter as a unitary tube which extends through the kidney while housed inside a sheath or delivery catheter. Kear’s catheter does not anchor in any part of the bladder and instead bypasses the bladder entirely (¶ [0049], The user then advances the distal portion 106 through the channel 502 (shown in FIG. 5) of the flexible ureteroscope 214 until the tapered tip 112 extends out of the distal channel opening 228 at the distal end 216 of the flexible ureteroscope 214). 

Also cited recently, Liu, Li-Hua et al. (CN 204446944 U), discloses a medical ureteral catheter system (¶ [0001], [0023]), comprising: 
at least one ureteral catheter (¶ [0023], support body 1); comprising 
a distal portion configured for insertion within the patient's kidney, renal pelvis, and/or ureter (¶ [0023], [0032], kidney section 7). 
However, Liu does not disclose a proximal portion configured to transmit negative pressure into the kidney. Instead, Liu describes an anti-reflux feature that operates according to pressures generated by the kidney and bladder. The pressures applied to various portions of Liu’s system are positive pressures generated in the kidney or bladder (¶ [0032], the kidney of the continuously produced urine, when the pelvis in pressure greater than the pressure in the bladder. opening a flat balloon 3 will lower the pressure in effect, urine naturally flowing flat balloon 3, at the same time, a clinician can position anti-reflux ureteral occluder 6 is selected according to the reasonable patient ureter bladder section 8 ureter mouth to be effectively blocked, and prevent urine from flowing backward to the kidney). 

All references on the IDS filed 08 July 2022 have been considered. 
Lu, Zong-Ming (TW M540625 U), the closest art of record, describes a system including (a) a ureteral catheter comprising a distal portion configured for insertion within the kidney or ureter and a proximal portion (¶ [0015], the renal pelvic loop portion 12 is provided in a renal pelvis R and is fixed in the renal pelvis R; ¶ [0018], pelvic loop portion 12); and 
(b) a bladder catheter comprising a distal portion configured for insertion within the bladder (¶ [0015], the bladder loop portion 11 is provided in a bladder B and is fixed to the bladder B; ¶ [0018], bladder loop portion 11). 
However, Lu lacks a proximal portion configured to transmit negative pressure into the kidney. Instead, Lu designs the system to passively drain fluid through the ureter into the bladder. No part of Lu’s system extends outside the patient’s body. At most, Lu adjusts the arrangement or number of drainage holes on the catheter (¶ [0018], Alternatively, the number and size of the flow-through holes 111, 121 may be adjusted according to the need for drainage, such as the amount of liquid to be drained). 

Also cited recently, Hurt, Robert F. (US 20030216710 A1) discloses a CSF drainage catheter including a plurality of openings (¶ [0023], one or more inlet holes 9, 10, 11, 12, 13). However, Hurt does not teach or suggest a ureteral catheter comprising a distal portion configured for insertion within the kidney or ureter and (b) a bladder catheter comprising a distal portion configured for insertion within the bladder. Hurt’s catheter is not a urinary device and is instead configured to remove excess CSF from the brain (¶ [0026] In an exemplary embodiment, the catheter 1 can be used to divert CSF from the ventricles of a human brain). 

All references cited on the IDS filed 14 April 2022 have been considered.
Nyman; Martin et al. (US 20100086580 A1) the closest art of record, discloses a bladder catheter configured for insertion within the bladder (¶ [0005], medical devices, such as urinary catheters; ¶ [0024], urinary catheters). 
However, Nyman does not disclose a combination of both a ureteral catheter and bladder catheter. At most, Nyman discloses catheters in general for various applications (¶ [0024], other medical devices … other types of catheters, endo and laryngoscopes, tubes for feeding, or drainage or endotracheal use). Nyman focuses instead on features of a hydrophilic coating (¶ [0043] A hydrophilic coating; ¶ [0046], a stable hydrophilic coating by applying sequentially to the surface of the substrate; ¶ [0058], a hydrophilic coating; ¶ [0060], hydrophilic coatings). 

Also cited on the recent IDS, Li, Ya (CN 103203062 A) a bladder catheter configured for insertion within the bladder (¶ [0002], catheter is the common medical appliance … emptying retention of urine in the bladder; ¶ [0013], an insertion body of the main body part 1). 
However, Li does not teach or suggest a combination of both a ureteral catheter and bladder catheter. Li is also silent whether a proximal portion of the bladder catheter transmits negative pressure into a patient’s kidney, and at most describes a passive drainage device. Li instead focuses on a coating of the catheter (¶ [0016] an antimicrobial layer 31).  

Applicant’s arguments filed 28 February 2022 have been considered and are persuasive. Examiner advances additional reasons for allowance.

Shelton; Kurt G. et al. (US 20150283362 A1), the closest art of record, discloses a ureteral catheter including a distal portion configured for insertion within the kidney (¶ [0025], distal kidney section 15). However, Shelton lacks a bladder catheter configured to transmit negative pressure. At most, Shelton describes a passive drainage device configured to extend between the patient’s kidney and bladder, and does not teach or suggest an active source of negative pressure. 
The following previously cited references describe ureteral stents configured to extend between the patient’s kidney and bladder. However, these references each lack a bladder catheter and negative pressure source. 
Whitmore, III; Willet F. (US 20120083899 A1)
Bluni, Scott et al. (US 20030109930 A1)
Teague; James A. et al. (US 6569150 B2)

Also cited previously, Francescatti; Darius (US 20070219488 A1) describes a bladder catheter comprising a distal portion configured for insertion within the bladder. However, Francescatti lacks a ureteral catheter. 

Also of record, Reever, Kenneth (US 20020045868 A1 / US 6648863 B2) discloses a system (¶ [0008], [0009], [0026] FIG. 1 depicts a device 10; ¶ [0020] FIG. 5a is a depiction of a bladder liner that is designed to fit inside a patient's urinary bladder), comprising a ureteral catheter (¶ [0031], The catheters 35A,B extend up the respective ureters 16A,B and into the kidneys 48); and a bladder catheter (¶ [0031], bladder liner 12). However, Reever’s bladder catheter is not configured to transmit negative pressure into the bladder. Instead, Reever constructs the bladder catheter from collapsible materials configured to be selectively occluded by the urinary sphincter (¶ [0028], The outlet catheter 29 is composed of a material sufficiently flexible so that the catheter 29 can be completely compressed by the urinary sphincter 26, thus preventing incontinence). 

The following newly cited references fail to teach or suggest all limitations of the amended claims. 
Teague; James et al. (US 20110320008 A1) discloses system (¶ [0030] FIG. 2A … medical device 200), comprising a ureteral catheter (¶ [0032] The distal end portion 210 is configured to be placed in a kidney K of a patient); and a bladder catheter (¶ [0033] The proximal end portion 220 is configured to be placed in a bladder B of the patient). However, Teague does not configure a proximal portion of the bladder catheter to transmit negative pressure into the bladder, and at most discloses a passive drainage device (¶ [0019], the medical device 100 is configured to facilitate drainage from the kidney of the patient to the bladder of the patient). 

Adams, Jr.; John D. et al. (US 20160213881 A9) discloses a bladder catheter (¶ [0030], FMID catheter 20); comprising a proximal portion configured to transmit negative pressure into the bladder (¶ [0037], A negative pressure force can be applied, by use of the removable syringe, to the perforations 47 to aspirate debris 73 through the perforations 47 … and through the drainage lumen 23). However, Adams does not teach or suggest to include a ureteral drainage catheter and at most suggests a ureteroscope (¶ [0044], endoscopic instruments … ureteroscopes … can likewise be inserted through the FMID catheter 20 using drainage lumen 23). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590 
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781